DENY and Opinion Filed August 30, 2019




                                           S
                                 Court of Appeals
                                                  In The


                          Fifth District of Texas at Dallas
                                        No. 05-19-00814-CV

                            IN RE GAREN KEITH WYATT, Relator

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-00019

                              MEMORANDUM OPINION
                           Before Justices Bridges, Osborne, and Carlyle
                                    Opinion by Justice Bridges
       Before the Court is relators’ July 9, 2019 petition for writ of mandamus in which relator

contends the trial court abused its discretion by denying a motion for protection seeking to

compensate a non-party expert for trial testimony. To be entitled to mandamus relief, relator must

show both that the trial court has clearly abused its discretion and that relators have no adequate

appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). After reviewing the petition and the mandamus record, we conclude relator has failed

to show he is entitled to the relief requested.
       Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief

sought).




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE

190814F.P05




                                                 –2–